Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are being examined in this office action.

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation “the containers” in line 6 renders the claim indefinite because it is unclear if the limitation is referring to the containers of a first type, the containers of a second type, or both. For examination purposes, examiner interprets the limitation to refer to both types of containers. 
In regards to claim 1, the limitation “a plate” in line 26 renders the claim indefinite because it is unclear if this the same plate as previously recited in the claim or if this a different element. For examination purposes, examiner interprets the plate to be equivalent to the previously recited plate of the filling unit.
Claim 1 recites the limitation "the passing-through plate" in line 28.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner interprets the passing-through plate to be equivalent to the previously recited plate of the filling unit.
All remaining claims are rejected as they depend on rejected independent claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondi et al. (US Pub. No. 2017/0158482 A1, herein, Bondi) in view of Zoni et al. (US Pub. No. 2017/0096320 A1, herein, Zoni).
Regarding claim 1, Bondi discloses a machine (Fig. 3) for filling containers with a liquid substance, the machine being configured to fill containers of a first type (C) and to fill containers of a second type (B), wherein the machine comprises: 
- a carousel filler (4 – Fig. 1), rotatable about an axis of rotation (“rotating carousel/bowl” – Para [0026]) and equipped with a plurality of filling units (100); 
- a first device (24) for loading the containers onto the carousel filler;
 - a second device (26) for removing the containers of the first type (C) from the carousel filler; 
- a third device (26) for removing the containers of the second type (B) from the carousel filler; 
wherein each filling unit comprises a filling head (2, 14, 18) that is configured to receive a mouth of the container to be filled and to dispense the liquid substance towards an internal volume of the container (Para [0027]), 
each filling unit being configured to fill containers of the first type and to fill containers of the second type, the filling head being configured to receive the mouth of a container of the first type and, alternatively, the mouth of a container of the second type (Para [0029]), 
wherein the filling heads are positioned on the periphery of the carousel filler (Para [0026]) and, as the carousel filler rotates about the axis of rotation, they move along a circumferential path (see rotational arrow in Fig. 3) about the axis of rotation (Para [0027]), 
wherein the first device (24), the second device (26) and the third device (26) are positioned in respective angular positions on said circumferential path (Fig. 3), relative to which the third device (outfeed device, 26 for bottles B) is in an angular position interposed between the first device (24) and the second device (outfeed device, 26 for bottles C) (Fig. 3), the third device being configured to assume an operating condition (in contact with container B), in which, in use, the third device removes the container (B) that is passing through the angular position of the third device, and a non-operating condition (not in contact with container C), in which, in use, the third device allows the container (C) on the to continue the path towards the second device (26).
Bondi does not expressly disclose that each filling unit comprises a plate, which forms a resting surface for a bottom of a container to be filled, the filling heads and the respective plates are positioned on the periphery of the carousel filler and, and the third device removes the container that is located on a plate passing through the angular position of the third device, and a non-operating condition, in which, in use, the third device allows the container on the passing-through plate  to continue the path towards the second device.
Zoni teaches each filling units (17, 4, 20 – Figs. 1 and 3) comprising a plate (19, 25), which forms a resting surface for a bottom of a container (2) to be filled (Para [0056]), the filling heads (35) and the respective plates (19, 25) are positioned on the periphery of the carousel filler (11) and, and the outfeed device (13a) removes the container that is located on a plate (25) passing through the angular position of the third device (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the machine disclosed by Bondi so that each filling unit comprises a plate, which forms a resting surface for a bottom of a container to be filled, the filling heads and the respective plates are positioned on the periphery of the carousel filler and, and the third device removes the container that is located on a plate passing through the angular position of the third device, and a non-operating condition, in which, in use, the third device allows the container on the passing-through plate  to continue the path towards the second device as taught by Zoni in order to further secure the containers during the filling operation.

Regarding claim 2, Bondi in view of Zoni teaches the machine as recited above, wherein the third device (Bondi, 26) comprises a movable body (concave portion of 26) having a conveying lane (“conveyor” – Bondi, Para [0036], See Fig. 3 below) for the containers, wherein, in the operating condition, the movable body is positioned close to the carousel filler (the concave portion of 26 is positioned to receive container B as shown in Fig. 3) and the conveying lane is substantially tangential to the circumferential path (See Fig. 3 below) so that the container on the passing-through plate enters the conveying lane, and wherein, in the non-operating condition, the movable body is positioned away from the carousel filler (when 26 is rotated, the protruding portion of 26 is positioned adjacent to the carousel)and the conveying lane is outside the circumferential path (See Fig. 3 below).

    PNG
    media_image1.png
    662
    705
    media_image1.png
    Greyscale

Bondi, Fig. 3
Regarding claim 8, Bondi in view of Zoni teaches the machine as recited above, wherein the second device for removing the containers of the first type can be used to load the containers of the second type onto the carousel filler, the second device (Bondi, 22) being positioned at a container supply line (See Bondi,  Fig. 4).

Regarding claim 9, Bondi in view of Zoni teaches the machine as recited above, wherein the first device (Bondi, 26) is a starwheel device and/or the second device (Bondi, 26) is a starwheel device (“dual starwheel outfeeds” – Bondi, Para [0036]).

Regarding claim 10, Bondi in view of Zoni teaches the machine as recited above, comprising a first closing apparatus for closing the containers of the first type and a second closing apparatus for closing the containers of the second type (“respective machine for closure application” – Bondi, Para [0037]), a first transportation system (see screw along path of container C in Bondi, Fig. 3) configured to transport the containers removed by the second device to the first closing apparatus  for closing the containers, a second transport system (see screw along path of container B in Bondi, Fig. 3) configured to transport the containers removed by the third device to the second closing device for closing the containers.

Regarding claim 11, Bondi in view of Zoni teaches the machine as recited above, which can be used for filling bottles (Bondi, B) and for filling cans (Bondi, C), the containers of the first type being bottles and the containers of the second type being cans (Bondi, Para 0025]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondi et al. (US Pub. No. 2017/0158482 A1, herein, Bondi) in view of Zoni et al. (US Pub. No. 2017/0096320 A1, herein, Zoni) and further in view of Clusserath (US Pub. No. 2016/0332859).
Regarding claim 7, Bondi in view of Zoni teaches the machine as recited above.
Bondi in view of Zoni does not expressly disclose that each plate comprises a centering element that is at a greater height than the resting surface of the plate and has a C-shape that defines a seat for receiving the container, the C-shaped seat being open radially outwards, the size and angular position of the opening being such as to allow the container to be inserted into the seat at the location of the first device and to allow the container to go out of the seat into the conveying lane of the third device.
Clusserath teaches a plate (2.1 – Figs. 1-2) comprises a centering element (4, 6) that is at a greater height than the resting surface of the plate and has a C-shape (Figs. 1-2) that defines a seat for receiving the container (2), the C-shaped seat being open radially outwards (Fig. 1), the size and angular position of the opening being such as to allow the container to be inserted into the seat at the location of the first device and to allow the container to go out of the seat into the conveying lane of the third device (Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the machine taught by Bondi in view of Zoni so that each plate comprises a centering element that is at a greater height than the resting surface of the plate and has a C-shape that defines a seat for receiving the container, the C-shaped seat being open radially outwards, the size and angular position of the opening being such as to allow the container to be inserted into the seat at the location of the first device and to allow the container to go out of the seat into the conveying lane of the third device as taught by Clusserath in order to further secure the containers during the filling operation.

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 19, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731